UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-1912


In re:   FRANKLIN C. SMITH,

                      Petitioner.



                  On Petition for Writ of Mandamus


Submitted:   November 17, 2016              Decided:   November 21, 2016


Before GREGORY,    Chief   Judge,   and   MOTZ   and   TRAXLER,   Circuit
Judges.


Petition dismissed by unpublished per curiam opinion.


Franklin C. Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Franklin C. Smith petitions for a writ of mandamus seeking

to compel the Social Security Administration (SSA) to reinstate

disability benefits.             However, Smith presents no evidence that

he   exhausted     administrative         procedures    prior     to   filing      this

petition.      See Mathews v. Eldridge, 424 U.S. 319, 328 (1976).

Absent exhaustion of administrative procedures, courts maintain

jurisdiction over a petition for a writ of mandamus only if the

petitioner establishes that “the administrative process normally

available is not accessible” because the agency fails or refuses

to act.     U.S. ex rel. Rahman v. Oncology Assocs., P.C., 198 F.3d

502, 515 (4th Cir. 1999).             Smith has not demonstrated that the

SSA has refused to consider his case, and we therefore do not

have jurisdiction to consider Smith’s petition.

      Accordingly, although we grant leave to proceed in forma

pauperis,     we   deny    Smith’s    motions    to    compel    and   dismiss      his

mandamus petition.          We dispense with oral argument because the

facts   and   legal    contentions        are   adequately      presented     in    the

materials     before      this    court   and   argument   would       not   aid    the

decisional process.



                                                                PETITION DISMISSED




                                           2